DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiino (US Pub. No. 2017/0349211) in view of Taniguchi (US Patent No. 9,360,295).
Regarding claims 1-3, 6 and 12, Shiino teaches a rotational position detecting device, comprising:
a sensor magnet (16) configured to generate a magnetic flux; 
a holder (15), which configured to hold the sensor magnet, and has a pressure-contact portion (150) to be fixed to a shaft of a motor (110);
a magnetic sensor (14) configured to detect the magnetic flux generated by the sensor magnet, the magnetic sensor being directly or indirectly fixed to the motor, and being arranged such that a gap exists between an entirety of the sensor magnet and an entirety of the magnetic sensor in an axial direction of the shaft (Fig. 6);

wherein the abutment portion comprises a step portion formed by a diameter difference of the shaft (Fig. 6) [claim 2];
wherein the abutment portion comprises an annular spacer (150) fixed to an outer periphery of the shaft [claim 3];
wherein the sensor magnet comprises an annular sensor magnet (16) arranged in an outer peripheral direction of the shaft when being installed on a side of a boss mounted to the shaft (Fig. 8) [claim 6].
Shiino does not specifically teach the holder comprises a shaft relief portion positioned between the sensor magnet and the shaft in a radial direction of the shaft, and wherein the shaft relief portion is positioned between the sensor magnet and the shaft without contacting the shaft [claim 12].
Taniguchi teaches a rotational detecting device comprises a holder having a shaft relief portion (131m-131o) positioned between the sensor magnet and the shaft in a radial direction of the shaft, and wherein the shaft relief portion is positioned between the sensor magnet and the shaft without contacting the shaft (Fig. 6 shows a shaft relief portion 131m is positioned between the shaft and an outer periphery of the sensor magnet in the radial direction).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a shaft relief portion as taught by Taniguchi within said holder in order to help alleviate the stress (Taniguchi’s col. 5, ll. 35-40).
Regarding claim 4, Shiino, as modified by Taniguchi, teaches all the claimed limitations except for the abutment portion comprises a bearing provided so that the shaft is rotationally supported by a controller connected to the motor. Taniguchi further teaches the rotational detecting device comprises a shaft having an abutment portion includes a bearing provided so 
Regarding claims 8 and 10, Shiino, as modified by Taniguchi, teaches all the claimed limitations except for the holder is made of a non-magnetic material and the holder is integrated to the sensor magnet by insert molding [claim 10]. Taniguchi further teaches a rotational position detecting device comprises a holder made of a non-magnetic material (col. 4, ll. 1-2), and wherein the holder is integrated to the sensor magnet by insert molding (col. 7, ll. 47-55) [claim 10].
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate an integrated non-magnetic holder within said rotation position detecting device in order to minimize the magnetic flux interference. 
Regarding claim 9, Shiino, as modified by Taniguchi, teaches all the claimed limitations except for the shaft relief portion is located in a part on an inner periphery of the sensor magnet, and the shaft relief portion is configured to reduce stress generated on the sensor magnet by thermal expansion of the shaft. Taniguchi further teaches the rotational position detecting device comprising a holder (131), wherein the shaft relief portion (Fig. 6, item 131m) is located in a part on an inner periphery of the sensor magnet, and the shaft relief portion is configured to reduce stress generated on the sensor magnet by thermal expansion of the shaft. 
Regarding claim 13, Shiino, when being modified with the relief portion of Taniguchi, would result in the pressure-contact portion of the holder is located between the abutment portion of the shaft and the shaft relief portion of the holder (see Fig. 6 illustration).

    PNG
    media_image1.png
    497
    650
    media_image1.png
    Greyscale

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiino (cited above) in view Nakano et al. (US Pub. No. 2014/0021003).
Regarding claim 5, Shiino teaches all the claimed limitations except for the shaft includes: a large diameter shaft made of a magnetic material; and a small-diameter shaft made of a non-magnetic material and the small-diameter shaft being fitted into the large-diameter shaft to form the step portion.
Nakano teaches a rotational detecting device having a shaft comprises (12) a large diameter shaft made of a magnetic material; and a small-diameter shaft (11) made of a non-magnetic material and the small-diameter shaft being fitted into the large-diameter shaft to form the step portion (para. 28).
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a shaft as taught by Nakano for said shaft in order to effectively reduce the manufacturing cost of said shaft (Nakano’s para. 28).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiino in view of Hieda et al. (US Pub. No. 2016/0352190).
Regarding claim 7, Shiino teaches the invention as claimed in claim 1 above. Taniguchi further teaches the sensor magnet comprises a circular sensor arranged at an end portion of the . 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852